J-S31008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    JOSHUA JORDAN

                             Appellant                 No. 429 EDA 2021


             Appeal from the PCRA Order Entered January 15, 2021
              In the Court of Common Pleas of Philadelphia County
                 Criminal Division at No: CP-51-CR-12114-2013

BEFORE: STABILE, J., KING, J. and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 14, 2022

        Appellant, Joshua Jordan, who is serving a mandatory life sentence for

first-degree murder and a consecutive term of imprisonment for other

convictions, appeals from an order denying his petition under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The PCRA court accurately summarized the evidence adduced during

trial as follows:

        At trial, the Commonwealth presented the testimony of
        Philadelphia Police Detectives Omar Jenkins and John
        Komorowski, Philadelphia Police Officers Michael Kilroy, Christian
        Cruz, Craig Perry, Jesus Cruz, Robert Bakos, and Brian Waltman,
        Philadelphia Deputy Medical Examiner Dr. Albert Chu, Unique
        Riggins, Kenneth White, Shawn Adams, and Isaac Guy.
        [Appellant] testified on his own behalf and presented the
        testimony of Andrea Jordan and Elbert Jordan. Viewed in the light
        most favorable to the Commonwealth as the verdict winner, the
        evidence established the following.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S31008-21



     On July 14, 2014, at approximately 9:58 p.m., Craig Jackson, the
     decedent, was playing a game of basketball at the courts at B and
     Olney Streets in Philadelphia. Jackson’s team was playing against
     [Appellant]’s team.      As the game progressed, Jackson and
     [Appellant] fouled each other, inciting an argument that
     escalated, with a physical fight seemingly imminent. [Appellant]
     left the court, went to his book bag, and withdrew a semi-
     automatic firearm, pointing it at Jackson. Jackson told [Appellant]
     “If you’re going to shoot, go ahead and shoot.” [Appellant]
     responded by shooting at Jackson multiple times, striking Jackson
     once in the left chest, and once in the left buttock.

     [Appellant] then fled the scene, placing the gun back into the book
     bag. Jackson was transported to Einstein Hospital by emergency
     medical personnel, where he was pronounced dead on July 14,
     2013. Witnesses Unique Riggins and Isaac Guy saw [Appellant]
     later that night. [Appellant] had changed his clothes and told
     Riggins and Guy, “I’m not playing with this nigger. If he lives, I’m
     going to shoot him again.”

     In police interviews shortly after the shooting, witnesses Riggins
     and Shawn Adams both identified [Appellant] as the shooter from
     a photo array. Police attempted to arrest [Appellant] at home on
     July 20, 2013, but he was not present at the time. Police
     encountered [Appellant] on the street on July 21, 2013 and asked
     him to identify himself. [Appellant] gave a false name, and
     multiple birthdates. After being shown a photograph the police
     had retrieved of the person whose name [Appellant] was using,
     [Appellant] gave his real name and birthdate. Upon his arrest,
     [Appellant] stated that “he wasn’t on the basketball courts that
     night.”

     While in prison awaiting trial, [Appellant] made a series of phone
     calls. In one conversation, [Appellant] told his mother that he
     “really should’ve ran.”     In several other conversations, he
     repeatedly asked whether there were video cameras covering the
     playground, making sure that his brother Isaiah had “checked
     every aspect of that park.” In another conversation, [Appellant]
     and Isaiah urgently discussed the problem that someone named
     “Pete” had the gun and wanted to “swap it out” instead of
     destroying it. Isaiah assured [Appellant] that he would “break
     that jawn down ... and throw it, throw it, throw it,” to which
     [Appellant] replied, “You got it?” In another conversation, after

                                    -2-
J-S31008-21


      hearing that the defense investigator confirmed that there were
      no cameras covering the crime scene, [Appellant] told Isaiah, “I
      was at the crib through wink wink. Know what I’m saying I was
      at the crib.” Isaiah and [Appellant] also discussed the problem of
      “the motherfuckers that saying [Appellant] did it.” Isaiah assured
      [Appellant] that they would find out who those people were before
      court.

PCRA Court Opinion, 4/22/21, at 5-6 (citations omitted).

      On July 15, 2016, a jury found Appellant guilty of one count each of first

degree murder (18 Pa.C,S.A. § 2502), possession of a firearm without a

license (18 Pa.C.S.A. § 6106), possession of a firearm on the streets of

Philadelphia (18 Pa.C.S.A. § 6108), and possession of an instrument of crime

(18 Pa.C.S.A. § 907). The court imposed the mandatory sentence of life in

prison for the murder charge (18 Pa.C.S.A. § 1102(a)(1)) and sentenced

Appellant to a consecutive aggregate term of 6½ to 13 years’ imprisonment

on the remaining charges.     The court added an additional 3 to 6 months’

consecutive imprisonment for contempt of court after defendant yelled an

expletive to the decedent’s family after sentencing.

      Appellant filed a direct appeal, and on December 29, 2017, this Court

affirmed his judgment of sentence, holding, inter alia, that Appellant waived

his challenge to the sufficiency of the evidence due to the vagueness of his

Pa.R.A.P. 1925 concise statement of matters raised on direct appeal.

Commonwealth v. Jordan, 2017 WL 6629526, *2 (Pa. Super., Dec. 29,

2017).




                                     -3-
J-S31008-21


      On July 31, 2018, the Pennsylvania Supreme Court denied Appellant’s

petition for allowance of appeal. On November 26, 2018, Appellant filed a

timely pro se PCRA petition. The PCRA court appointed James Berardinelli,

Esquire to represent Appellant.   On January 4, 2020, Mr. Berardinelli was

relieved, and on January 31, 2020, Gina Amoriello, Esquire was appointed to

represent Appellant. On March 20, 2020, pursuant to Commonwealth v.

Finley, 550 A.2d 213 (Pa. Super. 1988), Ms. Amoriello filed a letter seeking

leave to withdraw as counsel because there was no merit to Appellant’s PCRA

claims and no other issues in the record had merit. Due to administrative

issues caused by the coronavirus pandemic, the PCRA court did not receive

the no-merit letter until June 8, 2020. On July 8, 2020, the PCRA court issued

a notice pursuant to Pa.R.Crim.P. 907 of its intent to dismiss Appellant’s PCRA

petition without an evidentiary hearing. On July 10, 2020, the PCRA court

received Appellant’s pro se response to the no-merit letter. Appended to this

response was Appellant’s pro se motion to amend his PCRA petition.          On

August 3, 2020, Appellant filed a response to the Rule 907 notice. On October

21, 2020, Ms. Amoriello filed a reply to Appellant’s Rule 907 response. On

November 13, 2021, the PCRA court denied Ms. Amoriello’s motion for leave

to withdraw and ordered her to respond to Appellant’s motion to amend his

PCRA petition. On January 3, 2021, Ms. Amoriello filed a supplemental Finley

letter stating that she found no issues of arguable merit in the motion to

amend. On January 15, 2021, the PCRA court dismissed Appellant’s PCRA


                                     -4-
J-S31008-21


petition, granted Ms. Amoriello leave to withdraw her appearance, and

instructed Appellant that he could either proceed pro se or through privately

retained counsel.1 Acting pro se, Appellant filed a timely appeal.

       Appellant has filed a pro se brief in this Court in which he raises a

number of issues, which we re-order for the sake of convenience:

       1. Did not the PCRA court err when it appointed Gina Amariello to
       represent Appellant during his PCRA proceeding after she had
       already filed a no-merit letter and made it abundantly clear she
       had no interest in representing Appellant and complained to PCRA
       courts that she could not represent Appellant effectively thus
       creating a conflict of interest and denying Appellant effective
       assistance of PCRA counsel?

       2. Appellant’s 6th and 14th Amendment rights under the United
       States Constitution and his State Constitutional right under Article
       1 sections 9, 13 of the Pennsylvania Constitution were violated
       when the prosecution failed to turn over to the defense regarding
       homicide Detective Omar Jenkins’ internal affairs investigative
       records and misconduct records concerning history of fabricating
       witnesses’ statements.

              (i). To the extent that this court finds that the prosecution
              was not obligated to disclose the evidence to Appellant’s
              counsel, then Appellant was denied effective assistance of
              counsel when his trial attorney failed to uncover and
              introduce Detective Jenkins’ misconduct record.

       3. Did not the prosecution violate the 14th amendment under
       Brady v. Maryland, 373 U.S. 63 (1963) by illegally suppressing
       Internal Affairs investigative reports and/or complaints regarding
       Detective Omar Jenkins’ coercive and illegal tactics in a separate
       homicide case against then defendant Roca Ford, establishing a
       prime facie case for an evidentiary hearing to determine or record
       whether the investigative tactics employed by Jenkins establish a
____________________________________________


1 We have reviewed Ms. Amariello’s letters to the PCRA court and conclude
that they satisfactorily explain why each of the issues raised in Appellant’s
original PCRA petition and supplemental filings are devoid of merit.

                                           -5-
J-S31008-21


     pattern, custom and practice of coercing witnesses into identifying
     innocent persons of crimes they did not commit and whether such
     suppressed evidence would have been relevant to the jury in
     present case? Was not PCRA counsel ineffective for failing to raise
     this claim?

     4. Were not Appellant’s constitutional rights violated when the
     prosecution    directly  or    constructively   via   investigation
     detective(s) allowed material ballistics evidence vital to
     Appellant’s defense to be lost or destroyed without attempting to
     locate, prevent and secure such evidence pursuant to guidelines
     set by the United States Supreme Court in [Arizona v.
     Youngblood, 488 U.S. 51 (1988)], involving spoliation issues?
     Was not PCRA counsel ineffective for failing to raise this claim?

     5. Was not Appellant’s constitutional right violated when the
     prosecution illegally suppressed material, ballistics evidence, vital
     to Appellant’s defense, via the investigating detective, as alluded
     to in Appellant’s counsel’s brief to the Pennsylvania Superior court
     on direct review? Was not PCRA counsel ineffective for failing to
     raise this claim?

     6. Was not Appellant denied effective assistance of counsel when
     his pre-trial, trial and appellate counsel failed to investigate a
     probable Brady violation? Is the illegal suppression or
     constructive suppression of material ballistics evidence missing
     from discovery as alluded to in counsel’s brief to the Pennsylvania
     Superior Court? Was not PCRA counsel ineffective for failing to
     raise this claim?

     7. Was not Appellant denied effective assistance of counsel when
     his pre-trial, trial and appellate attorneys failed to investigate a
     possible spoliation claim which demanded an on-the-record
     determination of good or bad faith effort, of the prosecution and
     its agent in locating and preventing the loss or destruction of, or
     securing the missing ballistics evidence alluded to in appellate
     counsel’s brief to the Pennsylvania Superior Court on direct
     review? Was not PCRA counsel ineffective for failing to raise this
     claim?

     8. Was Appellant’s constitutional right violated when the
     Philadelphia Police Department failed to conduct a proper crime
     scene investigation and where there was missing discovery? Was
     not PCRA counsel ineffective for failing to raise this claim?

                                     -6-
J-S31008-21



      9. Was Appellant denied due process of law when the scene
      investigator falsely testified about the crime scene photo
      explaining that the crime scene photos he was testifying to were
      taken roughly 3 years prior to testifying, when in actuality those
      photos were taken days before his testimony? Was not trial
      counsel ineffective for failing to highlight this? Was not PCRA
      counsel ineffective for failing to raise this claim?

      10. Whether the trial and Superior Court’s ruling on direct appeal
      regarding Appellant’s counsel’s waiver of Appellant’s sufficiency of
      the evidence challenge a declaration of Appellant’s counsel’s
      ineffectiveness for failing to preserve an appealable claim in
      accordance with Pa.R.A.P 302(a), and whether a sufficiency
      challenge based upon such neglect is cognizable under the PCRA,
      requiring relief? Was not PCRA counsel ineffective for failing to
      raise this claim?

      11. Was not Appellant denied effective assistance of counsel when
      his attorney failed to investigate Appellant’s case or introduce
      Appellant’s high school transcripts from military school which he
      attended for 4 years being that Commonwealth witness Unique
      Riggins falsely testified that he knew the shooter from Olney High
      school, which Appellant never attended? Was PCRA counsel
      ineffective for failing to raise this claim?

      12. Should Appellant’s case be remanded to the PCRA court so
      that Appellant can raise several claims regarding PCRA counsel’s
      ineffectiveness?

Appellant’s Brief at 11-13 (edited for grammar and form).

      In an appeal from an order denying PCRA relief, we must determine

whether the PCRA court committed an error of law and/or whether the record

supports its findings of fact. Commonwealth v. Watkins, 108 A.3d 692,

701 (Pa. 2014). We review the PCRA court’s legal conclusions de novo. Id.

Where the record supports the PCRA court’s findings of fact, they are binding

on this Court. Id. To prevail on a claim of ineffective assistance of counsel,


                                     -7-
J-S31008-21


a PCRA petitioner must plead and prove by a preponderance of the evidence

each of the following: (1) that the underlying issue is of arguable merit; (2)

that counsel had no strategic basis in support of the disputed action or

inaction; and (3) that counsel’s error was prejudicial, i.e., that there is a

reasonable probability that the outcome of the proceeding would have been

different but for counsel’s error. Commonwealth v. Spotz, 84 A.3d 294,

311-12 (Pa. 2014). “[A] finding that a chosen strategy lacked a reasonable

basis is not warranted unless it can be concluded that an alternative not

chosen offered a potential for success substantially greater than the course

actually pursued.” Id. at 312. For purposes of prejudice, “[A] reasonable

probability is a probability that is sufficient to undermine confidence in the

outcome of the proceeding.”       Id.   “A failure to satisfy any prong of the

ineffectiveness test requires rejection of the claim of ineffectiveness.”

Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa. 2009).

      The PCRA court may dismiss a petition without a hearing when it is

satisfied that there is no genuine issue concerning any material fact and that

further proceedings would serve no purpose. Pa.R.Crim.P. 907(1). If PCRA

counsel seeks to withdraw on the ground that the issues raised by the PCRA

petitioner are without merit, she must file a no-merit letter, send the petitioner

copies of the application to withdraw and no-merit letter, and advise the

petitioner of his right to proceed pro se or with a privately retained attorney.

Commonwealth v. Kelsey, 206 A.3d 1135, 1139 (Pa. Super. 2019). The


                                        -8-
J-S31008-21


no-merit letter must set forth: 1) the nature and extent of counsel’s review of

the case; 2) each issue that the petitioner wishes to raise on appeal; and 3)

counsel’s explanation of why each of those issues is meritless. Id. Where the

no-merit letter does not discuss all of the issues that the convicted defendant

has raised in a first PCRA petition and explain why they lack merit, it does not

satisfy these mandatory requirements and dismissal of the PCRA petition

without requiring counsel to file an amended PCRA petition or a further,

adequate no-merit letter is a deprivation of the right to counsel on the PCRA

petition. Id.

      Appellant argues that the PCRA court erred by issuing an order

“reappointing” Ms. Amariello to represent him after she filed her initial no-

merit letter and the court issued a Rule 907 notice. We disagree.

      In this case, the court appointed Ms. Amariello to represent Appellant in

his PCRA proceeding. After reviewing Appellant’s PCRA petition, Ms. Amariello

filed a no-merit letter seeking leave to withdraw on the ground that no issues

raised by Appellant, and no other issues in the record, had merit. The court

thereupon issued a Rule 907 notice.     Appellant responded to the Rule 907

notice by filing a motion to amend his PCRA petition. The court denied Ms.

Amariello leave to withdraw and directed her to respond to the issues in the

motion to amend. She filed a second no-merit letter concluding that none of

the new issues had merit. The court entered an order denying PCRA relief and

permitting Ms. Amariello to withdraw.


                                     -9-
J-S31008-21


       These facts demonstrate that the court did not “reappoint” Ms.

Amariello, for it only appointed her to represent Appellant once. The order

that Appellant mischaracterizes as a “reappointment” order merely required

Ms. Amariello to complete her duties under her original appointment by

reviewing Appellant’s motion to amend his PCRA petition. We think this order

was    entirely   proper.        It   ensured   that   Appellant   received   effective

representation by directing Ms. Amariello to review the record a second time

and determine (again) whether there existed any issue(s) of arguable merit.

It also was consistent with the purpose of no-merit letters articulated in

Kelsey, that is, to guarantee that counsel seeks leave to withdraw only after

she reviews all issues raised by the PCRA petitioner.2 Id. at 1139.

       In his next two arguments, Appellant claims that the Commonwealth

withheld evidence of Detective Jenkins’ misconduct in violation of Brady, and

that Appellant’s attorneys, including PCRA counsel, were ineffective in failing

to raise this violation.3 We disagree.

____________________________________________


2 Since Appellant does not challenge the contents of the no-merit letters, we
will not review their content. Commonwealth v. Pitts, 981 A.2d 875, 879
(Pa. 2009), abrogated on different grounds, Commonwealth v. Bradley,
261 A.3d 381 (Pa. 2021) (appellate court may not sua sponte review
sufficiency of no-merit letter when defendant has not raised such issue).

3In Bradley, supra, our Supreme Court expanded the opportunity for a PCRA
petitioner to raise claims of PCRA counsel’s ineffectiveness. Previously, “the
sole method by which a petitioner c[ould] challenge the ineffectiveness of
PCRA counsel [wa]s by filing of a response to the PCRA court’s Rule 907
dismissal notice.” Id., 261 A.3d at 386. Bradley abandoned that approach
(Footnote Continued Next Page)


                                          - 10 -
J-S31008-21


       To establish a Brady violation, the defendant must prove:

       (1) evidence was suppressed by the state, either willfully or
       inadvertently; (2) the evidence was favorable to the defendant,
       either because it was exculpatory or because it could have been
       used for impeachment; and (3) the evidence was material, in that
       its omission resulted in prejudice to the defendant. However, the
       mere possibility that an item of undisclosed information might
       have helped the defense, or might have affected the outcome of
       the trial, does not establish materiality in the constitutional sense.
       Rather, evidence is material only if there is a reasonable
       probability that, had the evidence been disclosed to the defense,
       the result of the proceeding would have been different. A
       reasonable probability is a probability sufficient to undermine
       confidence in the outcome.

Commonwealth v. Wenzel, 248 A.3d 540, 550 (Pa. Super. 2021).

       The PCRA court held that Appellant failed to establish a Brady violation

relating to evidence of Detective Jenkins, reasoning as follows:

       In support of his Brady claim regarding Detective Jenkins,
       [Appellant] relies on a civil case that Recco Ford, the defendant in
       [an] unrelated homicide, brought against Jenkins in federal court
       . . . In his [Rule] 907 Response, [Appellant] attached a copy of
       the complaint in that case, Ford v. City of Philadelphia, et al.,
       2012 WL 5228936 (E.D.Pa.). While [Appellant] erroneously refers
       to the complaint as “a copy of Detective Jenkins’ internal affairs
       file,” [Appellant] actually proffered no evidence to show that any
       internal affairs investigative records exist regarding Detective
       Jenkins. [Rule] 907 Response at p. 2.

       Moreover, in her investigation of [Appellant]’s case, PCRA counsel
       [Amariello] contacted the Conviction Integrity Unit of the District
       Attorney’s Office and “was advised that there was no ‘disclosure
____________________________________________


by holding that “a PCRA petitioner may, after a PCRA court denies relief, and
after obtaining new counsel or acting pro se, raise claims of PCRA counsel’s
ineffectiveness at the first opportunity to do so, even if on appeal.” Id. at
401. Thus, Appellant may claim in this Court that Ms. Amariello was
ineffective for failing to claim that the Commonwealth withheld evidence of
Detective Jenkins’ misconduct, even though he did not raise this claim below.

                                          - 11 -
J-S31008-21


      packet’ for [Detective Jenkins].” Supplemental Finley Letter at
      p. 4. PCRA counsel also attempted to contact the Commonwealth
      witnesses who originally provided statements to Detective Jenkins
      but was unable to reach those witnesses to obtain any support for
      [Appellant’s] contention that Jenkins committed misconduct in
      this case. Id. Accordingly, PCRA counsel correctly concluded that
      she was unable to support [Appellant]’s claim that Brady material
      was withheld regarding Detective Jenkins.

      Additionally, even if such evidence had been withheld, [Appellant]
      could not establish prejudice.      While Detective Jenkins did
      interview all four eyewitnesses, he was not the lead detective on
      the case and did not take any statements alone. Detective Aitken,
      not Detective Jenkins, took Riggins’ statement and signed it as
      witness. Statement of Unique Riggins 7/17/2013. Detective
      Jenkins and Detective Grebloski took Adams’ statement, with
      Detective Grebloski signing as witness. Statement of Shawn
      Adams 7/19/2013. Although the signature page of White’s
      statement is missing, Detective Jenkins and Detective Tolliver
      took White’s statement together. Statement of Kenneth White
      7/15/2013. Detective Komorowski and Detective Tolliver took the
      statement of the final eyewitness, Isaac Guy, who verified his
      statement during trial. Statement of Isaac Guy 7/17/2013; N.T.
      7/13/2016 at 154, 174.

      Accordingly, Detective Jenkins was not in a position to coerce the
      eyewitnesses in this case or fabricate their statements. Therefore,
      the concealment of any evidence in unrelated cases regarding
      Officer Jenkins’ alleged behavior would not have prejudiced
      [Appellant].

PCRA Court Opinion, 4/22/21, at 11-12.             Having reviewed the record, we

conclude that the PCRA court correctly concluded that Appellant’s claims

concerning Detective Jenkins lack arguable merit, and, in the alternative, fail

to satisfy the prejudice prong of the test for ineffectiveness. Accordingly, no

relief is due.

      Next,      Appellant   argues   that   the     Commonwealth    violated   his

constitutional rights by concealing ballistics evidence from the crime scene or

                                       - 12 -
J-S31008-21


allowing this evidence to be destroyed, and that all counsel were ineffective

for failing to raise this claim. We disagree. The PCRA court analyzed this

issue as follows:

      The evidence that [Appellant] claims prosecutors withheld is “the
      location of the spent projectiles” from the shooting. Response to
      Finley Letter at p. 4. [Appellant] claims that the fact that no
      ballistics evidence was presented to the jury “proves that this
      issue [has] merit and that such evidence was missing from the
      case.” [Rule] 907 Response at p. 2. [Appellant] contends that
      the placement of ballistics evidence recovered from the site
      “would be impeaching” if it did not match witness statements.
      Id.; PCRA Petition at p. 18. [Appellant] also contends that “any
      DNA or fingerprints [that] may have been recoverable from the
      ballistics would have been significant in determining the identity
      of the shooter” and “other scientific facts may have been
      recoverable.” PCRA Petition at p. 19.

      [Appellant] proffered no evidence to support his contention that
      prosecutors withheld any ballistics evidence from the defense.
      His bald contention that such evidence exists and that it would be
      favorable to the defense is entirely speculative and, therefore, did
      not entitle [Appellant] to an evidentiary hearing. See, e.g.,
      Commonwealth v. Roney, 79 A.3d 595, 604-605 (Pa. 2013)
      (defendant must proffer evidence to support a PCRA claim to be
      entitled to a hearing; an evidentiary hearing is not a fishing
      expedition to support a speculative claim).

      Moreover, there is nothing in the record suggesting that the police
      or prosecutors concealed information about the location of any of
      the fired cartridge casings (“FCC’s”). Rather, the trial evidence
      demonstrated that the location of the FCC’s at the time police
      arrived had little or no probative value. Multiple witnesses
      testified that there were 10 players on the court where the
      shooting took place in addition to dozens of other people playing
      and watching. There was a mass exodus from the park when the
      shooting started. Many people returned to the court after the
      shooting and a few attempted to aid the victim. All of this
      movement occurred before the police arrived at the scene. All of
      this activity was highly likely to disturb the original locations of
      the FCC’s.


                                     - 13 -
J-S31008-21


      In addition, none of the witnesses pinpointed the location of the
      shooter in a manner that could have been impeached by the
      location of the FCC’s. Neither Riggins nor Adams mentioned the
      location of the shooter in either their in-court testimony or their
      statements to police. White testified at trial that “wherever the
      shooting was from, it was from a distance. It wasn’t on the court.”
      This testimony corresponds with his statement to police that the
      shooter was “about 12 yards off the basketball court.” In his
      testimony, Casty confirmed his statement to police that he did not
      see the shooting but saw [Appellant] running from the courts.
      Since no witness claimed to know where the shooter was standing,
      the location of the FCC’s would be neither exculpatory nor
      impeaching.     As to the possibility that DNA, fingerprints of
      someone other than [Appellant], or “other scientific facts” may
      have been recoverable from the FCC’s, there is nothing in the
      record, nor anything proffered by [Appellant], to support this
      claim.

      Finally, the record shows that if anyone sought to destroy ballistics
      evidence in this case, it was [Appellant]. As stated above, in
      prison recordings played for the jury, [Appellant] was advised by
      his brother Isiah that someone named “Pete” had the gun and
      wanted to “swap it out” instead of destroying it. Isiah assured
      [Appellant] he would “break that jawn down ... and throw it, throw
      it, throw it,” to which [Appellant] replied, “You got it.” The murder
      weapon was never recovered.

PCRA Court Opinion, 4/22/21, at 13-15 (trial transcript citations omitted).

Having reviewed the record, we conclude that the PCRA court correctly

concluded that Appellant’s claims concerning ballistics evidence lack arguable

merit. Accordingly, no relief is due.

      Next, Appellant contends that the Philadelphia Police Department failed

to conduct a proper crime scene investigation, that there was missing

discovery concerning this claim, that a crime scene investigator gave false

testimony about the crime scene, and that all counsel were ineffective for

failing to raise these claims. We disagree.

                                        - 14 -
J-S31008-21


      The PCRA court reasoned:

      As to the crime scene investigation, there is no evidence in the
      record, nor in anything proffered by [Appellant], that suggest that
      there was anything omitted from the crime scene investigation
      that would have somehow assisted the defense. [Appellant]’s
      claim is entirely based upon speculation and is therefore meritless.

      Similarly, there is no reason to believe that any surveillance video
      would have been helpful to [Appellant]. To the contrary, the
      record demonstrates that surveillance video, if anything, would
      have inculpated [Appellant]. During [Appellant]’s prison calls with
      his brother Isaiah, [Appellant] repeatedly asked his brother to
      check the park for surveillance cameras as he plotted with his
      brother to intimidate witnesses and set up a false alibi.
      Unquestionably, [Appellant] was interested in insuring that there
      was no surveillance video as he planned his defense.

      As to [Appellant]’s claim that discovery was missing, [Appellant]
      fails to specify what discovery was missing.

PCRA Court Opinion, 4/22/21, at 17 (trial transcript citations omitted).

      With regard to the alleged false testimony of the crime scene

investigator, the PCRA court wrote:

      At trial, Officer Perry testified that on March 18, 2016, between
      8:00 p.m. and 8:30 p.m., he took photographs of the crime scene.
      Those photographs were presented to the jury. Contrary to
      [Appellant’s] claim, Officer Perry never represented that the
      photos shown at trial were taken “three years prior to testifying.”
      Therefore, [Appellant’s] claim is frivolous. Trial counsel cannot be
      ineffective for failing to highlight testimony that never occurred.

Id. at 18.

      Having reviewed the record, we conclude that the PCRA court correctly

concluded that Appellant’s claims concerning crime scene evidence and the

investigator’s testimony lack arguable merit. Accordingly, no relief is due.




                                      - 15 -
J-S31008-21


      Next, Appellant argues that his attorney on direct appeal was ineffective

for failing to preserve a challenge to the sufficiency of the evidence, and that

PCRA counsel was ineffective for failing to pursue this claim during PCRA

proceedings. We disagree. The PCRA court correctly reasoned that this claim

lacked arguable merit because the evidence, viewed in the light most

favorable to the Commonwealth, was sufficient to sustain Appellant’s

convictions on all charges.

      The PCRA court reasoned:

      1. First Degree Murder

      “The evidence is sufficient to establish first-degree murder where
      the Commonwealth proves that: (1) a human being was
      unlawfully killed; (2) the person accused is responsible for the
      killing; and (3) the accused acted with the specific intent to kill.”
      Commonwealth v. Edwards, 903 A.2d 1139, 1146 (Pa. 2006).

      a. Jackson was unlawfully killed.

      The Commonwealth presented evidence at trial that Jackson was
      killed by a gunshot to the left chest. Jackson was also shot in his
      left buttock. This evidence was sufficient for the jury to find that
      Jackson was unlawfully killed.

      b. [Appellant] was responsible for killing Jackson.

      Riggins, Adams, and White, all of whom knew [Appellant] from
      the neighborhood, testified that the altercation between
      [Appellant] and Jackson started when they fouled one another
      while playing basketball.       Each of these witnesses gave a
      statement to police that he witnessed [Appellant] shoot Jackson.
      Guy, who also knew [Appellant] from the neighborhood, testified
      that he saw [Appellant] running from the shooting carrying a gun.
      Riggins and Guy saw [Appellant] later that night walking down
      Rising Sun Avenue. [Appellant] told Riggins and Guy, “I’m not
      playing with this nigger. If he lives, I’m going to shoot him again.”


                                     - 16 -
J-S31008-21


     The jury also heard testimony that police encountered [Appellant]
     on the street on July 21, 2013 and asked him to identify himself.
     [Appellant] gave the name of one of his brothers, and multiple
     birthdates. Only after being shown a photograph the police had
     retrieved of the brother whose name [Appellant] was using did
     [Appellant] gave his real name and birthdate. Upon his arrest,
     [Appellant] spontaneously stated that he “wasn’t on the basketball
     courts that night.”

     The jury also heard a series of highly incriminating phone calls
     [Appellant] made while in prison awaiting trial.              In one
     conversation, [Appellant] told his mother that he “really should’ve
     ran.” He repeatedly asked whether there were video cameras
     covering the playground, making sure that his brother, Isaiah, had
     “checked every aspect of that park.” In another conversation,
     [Appellant] and Isaiah urgently discussed the problem that
     someone named “Pete” had the gun and wanted to “swap it out”
     instead of destroying it. Isaiah assured [Appellant] that he would
     “break that jawn down ... and throw it, throw it, throw it,” to which
     [Appellant] replied, “You got it?” In another conversation, after
     hearing that the defense investigator confirmed that there were
     no cameras covering the crime scene, [Appellant] told Isaiah, “I
     was at the crib though wink wink. Know what I’m saying I was at
     the crib.” Isaiah and [Appellant] also discussed the problem of
     “the motherfuckers that saying [[Appellant]] did it.” Isaiah
     assured [Appellant] that they would find out who those people
     were before court.

     All of this evidence was sufficient for the jury to find that
     [Appellant] killed Jackson.

     c. [Appellant] acted with specific intent to kill.

     “The specific intent to kill may be inferred where ... the accused
     uses a deadly weapon on a vital part of the victim’s body.”
     Commonwealth v. Cash, 137 A.3d 1262, 1269 (Pa. 2016). The
     medical examiner testified that Jackson was shot once in his chest
     and once in his buttock. Therefore, the Commonwealth showed
     that [Appellant] used a deadly weapon on a vital part of Jackson’s
     body, his chest. This evidence was sufficient to prove that
     [Appellant] acted with the intent to kill required to support a
     conviction for first-degree murder. See Cash, 137 A.3d at 1269;
     Commonwealth v. Briggs, 12 A.3d 291, 306 (Pa. 2011);
     Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa. 2011).

                                     - 17 -
J-S31008-21



     Accordingly, the record contained sufficient evidence to allow a
     reasonable factfinder to conclude, beyond a reasonable doubt,
     that [Appellant] was guilty of first-degree murder.

     2. Carrying a Firearm Without a License

     A person violates section 6106 of the Uniform Firearms Act if he
     “carries a firearm in any vehicle or ... carries a firearm concealed
     on or about his person, except in his place of abode or fixed place
     of business, without a valid and lawfully issued license.” 18
     Pa.C.S.[A.] § 6106(a)(1). “Firearm” is defined by section 6102 to
     include “[a]ny pistol or revolver with a barrel length less than 15
     inches.” 18 Pa.C.S[A.] § 6102. In order to fall under the purview
     of section 6106, the object must also either be operable or the
     [Appellant] must have under his control the means to make the
     object operable. See Commonwealth v. Gainer, 7 A.3d 291,
     297 (Pa. Super. 2010), app. denied, 23 A.3d 1055 (Pa. 2011).

     The evidence as described above established that [Appellant] shot
     Jackson multiple times using a .40 caliber handgun.            The
     Commonwealth and [Appellant] stipulated that [Appellant] did not
     have a license to carry a firearm at the time of the shooting.

     In addition, there was testimony that [Appellant] concealed the
     gun in a bookbag that he carried with him both to and from the
     basketball court that day. Accordingly, the record contained
     sufficient evidence to allow a reasonable factfinder to conclude,
     beyond a reasonable doubt, that [Appellant] was guilty of carrying
     a firearm without a license.

     3. Carrying a Firearm on a Public Street or Public Properly in
     Philadelphia

     A person violates section 6108 of the Uniform Firearms Act if he
     “carr[ies] a firearm, rifle or shotgun at any time upon the public
     streets or upon any public property in [Philadelphia].”          18
     Pa.C.S.[A.] § 6108. The evidence described above established
     that [Appellant] was in possession of a handgun while on a public
     basketball court in Philadelphia. That was sufficient to prove that
     [Appellant] was guilty of carrying a firearm on public streets or
     public property in Philadelphia.




                                    - 18 -
J-S31008-21



      4. Possessing an Instrument of Crime (“PIC”)

      To sustain a conviction for PIC, the Commonwealth must establish
      that [Appellant] “possesse[d] any instrument of crime with intent
      to employ it criminally.” 18 Pa.C.S.[A.] § 907(a). An “instrument
      of crime” is defined as “(1) [a]nything specially made or specially
      adapted for criminal use .... [or) (2) [a]nything used for criminal
      purposes and possessed by the actor under circumstances not
      manifestly appropriate for lawful uses it may have.”            18
      Pa.C.S.[A.] § 907(d).

      The evidence as described above established that [Appellant]
      intentionally shot Jackson multiple times with a handgun;
      intending to kill him. Therefore, the Commonwealth proved that
      [Appellant] possessed the gun for a criminal purpose, used it to
      commit a crime, and possessed it under circumstances not
      appropriate for its lawful use. Accordingly, the record contained
      sufficient evidence to allow a reasonable factfinder to conclude,
      beyond a reasonable doubt, that [Appellant] was guilty of PIC.

PCRA Court Opinion, 4/22/21, at 19-23 (trial transcript citations omitted).

      Having reviewed the record, we conclude that the PCRA court correctly

concluded that Appellant’s claims concerning the sufficiency of the evidence

lack arguable merit. Accordingly, no relief is due.

      Next, Appellant argues that trial counsel was ineffective when he failed

to introduce Appellant’s high school transcripts from military school to

impeach Commonwealth witness Riggins’ testimony that Riggins knew

defendant from Olney High School. Appellant also argues that PCRA counsel

was ineffective for failing to pursue this claim during PCRA proceedings. We

disagree.

      The PCRA court reasoned:




                                    - 19 -
J-S31008-21


     [Appellant] argues that Riggins’ statement to police that he
     recognized [Appellant] from a high school which [Appellant] did
     not attend “should of [sic] raised red flags as to the truthfulness
     of what he claimed, that he witnessed the shooting.” Motion to
     Amend PCRA at ¶ 4. Riggins testified at trial that he knew
     [Appellant] in passing but they were not friends. He testified that
     he knew [Appellant]’s brother because they attended Olney High
     School together.     Riggins then testified that, although his
     statement to police said that he and [Appellant] attended Olney
     High School together, that was likely a typo because he went to
     school with [Appellant]’s brother, not [Appellant]. On cross-
     examination, defense counsel and Riggins had the following
     exchange:

     [Defense Counsel]: Now, going to the following page, seven
     lines down, "I know Josh from high school." Is that true?

     [Riggins]: No. I know his brother.

     [Defense Counsel]: You know his brother?

     [Biggins]: Yes, sir.

     [Defense Counsel]: So you didn’t say those words?

     [Riggins]: No. I doubt if I said that.

     [Defense Counsel]: The police wrote down something different,
     correct?

     [Riggins]: Exactly.

     [Defense Counsel]: At the bottom of the page, how long have
     you known Josh? “ANSWER: For about six years. We went to
     Olney High School.” That’s false, right?

     [Riggins]: That's false. He probably was talking about Zay, his
     brother.

     [Defense Counsel]: So it seems like the police are confusing Zay
     with Josh?

     [Riggins]: Yes, sir.


                                   - 20 -
J-S31008-21


      Accordingly, the jury was aware that [Appellant] did not attend
      Olney High School, and that the assertion to the contrary in
      Riggins’ statement to police was in error. [Appellant] testified
      during both direct and cross-examination that he attended
      Philadelphia Military Academy at Elverson and not Olney High
      School. In his closing argument, trial counsel reiterated that
      [Appellant] never attended Olney High School.                 The
      Commonwealth never claimed that [Appellant] attended Olney
      High School. Therefore, it would have been cumulative and
      completely unhelpful for trial counsel to “investigate ... and
      introduce” [Appellant]’s high school transcripts. [Appellant] was
      not prejudiced by counsel’s failure to introduce this cumulative
      evidence.

PCRA Court Opinion, 4/22/21, at 28-29.        Having reviewed the record, we

conclude that the PCRA court correctly concluded that Appellant’s claims

concerning trial counsel’s failure to introduce the high school transcript did not

prejudice Appellant. Accordingly, no relief is due.

      Finally, Appellant requests that this case be remanded to the PCRA court

in order for him to raise additional claims of ineffective assistance against

PCRA counsel. We disagree. While Appellant has the right to contend in this

appeal that PCRA counsel was ineffective, he must also comply with other

well-settled standards of appellate practice. One such standard is the duty to

develop the arguments in his brief beyond mere cursory statements.

Interest of D.C., 263 A.3d 326, 338 (Pa. Super. 2021) (appellant’s claim

failed because “his three-sentence argument is woefully underdeveloped. It

is not the role of this Court to develop an appellant’s argument where the brief

provides mere cursory legal discussion”). As in D.C., Appellant’s request for

a remand suffers from lack of specificity, because he fails to identify the claims


                                     - 21 -
J-S31008-21


that he would raise against PCRA counsel.     In short, this issue is waived.

Commonwealth v. Roche, 153 A.3d 1063, 1072 (Pa. Super. 2017) (failure

to properly develop claim in appellate brief renders issue waived).

      For the foregoing reasons, we affirm the PCRA court’s order dismissing

Appellant’s petition.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2022




                                    - 22 -